[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Murray, Slip Opinion No. 2018-Ohio-4958.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4958
             THE STATE OF OHIO, APPELLEE, v. MURRAY, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Murray, Slip Opinion No. 2018-Ohio-4958.]
Court of appeals’ judgment affirmed on authority of State v. Johnson.
(No. 2017-0664―Submitted September 11, 2018―Decided December 13, 2018.)
    APPEAL from and CERTIFIED by the Court of Appeals for Highland County,
                              No. 16CA24, 2017-Ohio-1293.
                                    _________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
State v. Johnson, ___ Ohio St.3d ___, 2018-Ohio-4957, ___ N.E.3d ___.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, and FISCHER, JJ., concur.
        DEGENARO, J., concurs in judgment only, for the reasons stated in her
separate opinion in State v. Johnson, ___ Ohio St.3d ___, 2018-Ohio-4957, ___
N.E.3d ___.
        DEWINE, J., dissents, with an opinion joined by FRENCH, J.
                                    _________________
                             SUPREME COURT OF OHIO




       DEWINE, J., dissenting.
       {¶ 2} In answering the certified-conflict question based on the decision in
State v. Johnson, ___ Ohio St.3d ___, 2018-Ohio-4957, ___ N.E.3d ___, the
majority continues to muddle our jurisprudence on void versus voidable sentences.
Here, Nathaniel Murray seeks to collaterally challenge a sentence that was imposed
in 2011. I would conclude that because the error he alleges—regarding notification
of the consequences of the commission of a new felony while on postrelease
control—would, if established, render his sentence voidable and not void, it is not
subject to collateral attack. Therefore, the claim is barred by res judicata, and the
lower courts should not have considered its merits. Accordingly, I would dismiss
the certified conflict as having been improvidently certified.
       {¶ 3} This appeal lays bare the damage done to the finality of judgments by
this court’s recent approach to alleged postrelease-control errors. Murray was
initially sentenced in October 2010 for an importuning conviction. He now claims
that the trial court erred because it did not include in its sentencing entry the
potential consequences he faced if he committed a felony while on postrelease
control—namely, that in addition to a sentence for the new felony, a consecutive
prison term could be imposed for the postrelease-control violation, see R.C.
2929.141(A). Murray did not appeal his 2010 conviction.
       {¶ 4} In September 2011, less than a year after his conviction and while on
postrelease control for that conviction, Murray was convicted of a new crime. He
was sentenced to 14 months in prison for the new offense and a consecutive term
of 1,617 days for the postrelease-control violation. 4th Dist. Highland No. 16CA24,
2017-Ohio-1293, ¶ 5. There is no indication that Murray asserted at his sentencing
in 2011 that the trial court was precluded from imposing the consecutive term for
the postrelease-control violation. Nor did Murray appeal from his 2011 sentence.
       {¶ 5} Instead, Murray waited another five years to challenge the purported
error in his 2010 sentence. In 2016, Murray filed a motion to vacate his 2011


                                          2
                                    January Term, 2018




sentence, arguing that the 2011 sentence should be set aside because of an alleged
error in the imposition of postrelease control in 2010.
        {¶ 6} Under the traditional view of void and voidable sentences, any error
in failing to include notification about R.C. 2929.141 penalties would have been
nonjurisdictional and reviewable only on direct appeal. State v. Grimes, 151 Ohio
St.3d 19, 2017-Ohio-2927, 85 N.E.3d 700, ¶ 36 (DeWine, J., concurring in
judgment only). Thus, Murray’s 2016 motion should have been dismissed on the
basis of res judicata. But this court has recently maintained the anomalous view
that postrelease-control errors make a sentence void. Id. at ¶ 34-37. Unlike other
criminal-sentencing errors, which can be raised only on direct appeal, see R.C.
2953.08; State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332,
¶ 51 (Lanzinger, J., dissenting), we allow postrelease-control errors to be raised at
any time. Finality falls by the wayside.
        {¶ 7} This case underlines the havoc that approach has wrought. Despite
having failed to file a direct appeal from his 2010 sentence and despite having failed
to file a direct appeal from his 2011 sentence, Murray gets yet another bite of the
apple. When postrelease control is in play, there is apparently no such thing as a
final judgment. The door to appeal is always open.
        {¶ 8} Our inconsistent jurisprudence on void versus voidable sentences has
not gone unnoticed by appellate courts. See State v. Straley, 2018-Ohio-3080, 107
N.E.3d 8, ¶ 36 (4th Dist.) (Harsha, J., concurring) (“I agree that our result seems
absurd, but that we must apply the law as pronounced by the Supreme Court of
Ohio”);1 State v. Banks, 10th Dist. Franklin No. 15AP-653, 2015-Ohio-5372, ¶ 16,
fn. 1 (“that a trial court properly possessed of jurisdiction produces a void sentence
or order when it does what is prohibited by statute or fails to do what is required by



1
 This court has accepted the state’s appeal in Straley. See 153 Ohio St.3d 1504, 2018-Ohio-4285,
109 N.E.3d 1260.


                                               3
                               SUPREME COURT OF OHIO




statute, seems problematic”); State v. Harper, 2018-Ohio-2529, __ N.E.3d __, ¶ 22
(10th Dist.), fn. 5 (Sadler, J., dissenting).
        {¶ 9} Rather than continuing down this wrong road, this court ought to
admit that it made a mistake when it concocted the notion that a postrelease-control
error will make a sentence void. Doing so would restore finality and certainty to
what’s become an unnecessarily complicated area of criminal sentencing.
        FRENCH, J., concurs in the foregoing opinion.
                                 _________________
        Timothy Young, Ohio Public Defender, and Allen Vender, Assistant Public
Defender, for appellant.
                                 _________________




                                            4